Citation Nr: 1526360	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the spine.

2. Entitlement to service connection for residuals of a traumatic brain injury.

3. Entitlement to a higher (compensable) initial rating for hallux valgus of the right foot.

4. Entitlement to a higher initial schedular rating for pes planus, currently rated at 10 percent prior to September 21, 2012 and 50 percent from September 21, 2012.

5. Entitlement to an extraschedular rating for pes planus.

6. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia. 

The issues of TDIU and entitlement to a higher extraschedular disability rating for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no competent evidence showing chronic residuals of an in-service brain injury. 

2. The Veteran's degenerative disc disease did not manifest in service and did not develop until many years later.

3. The Veteran's right foot hallux valgus has not been shown to be so severe as to be equivalent to an amputation of the great toe, nor has there been a resection of the metatarsal head.

4. Prior to September 21, 2012, the Veteran's pes planus was not manifested by severe symptoms in either foot, to include objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use or characteristic callosities.  Since September 21, 2012, the Veteran has been in receipt of the maximum schedular evaluation for pes planus.  


CONCLUSIONS OF LAW

1. The Veteran's current degenerative disc disease was not incurred in service and is otherwise unrelated to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The preponderance of the evidence is against the claim that the Veteran currently experiences chronic residuals of an in-service traumatic brain injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303 (2014).

3. The criteria for a schedular compensable rating for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.71a, Diagnostic Code 5280 (2014).

4. The criteria for an initial rating higher than 10 percent for bilateral pes planus prior to September 21, 2012, and in excess of 50 percent thereafter, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated December 2011, the AOJ notified him of all the other elements necessary to establish his claims for service connection, including the disability rating and effective date elements.  

The claim for an increased rating for hallux valgus arises from the Veteran's request for an increase in the initial disability rating assigned after the RO granted his claim for service connection.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial rating assigned after a decision to grant a claim for service connection - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

The Veteran has also appealed the 50 percent rating assigned to his service-connected pes planus.  The RO initially granted service connection for pes planus in August 2012.  Although the Veteran did not appeal the initial decision directly, the RO received new and material evidence prior to the expiration of the appeal period, see 38 C.F.R. § 3.159(b), and readjudicated the claim in February 2013, assigning a 50 percent rating for pes planus.  Because the initial rating decision never became final and the Veteran timely appealed the newly assigned rating, his appeal of the denial of a higher rating for pes planus likewise concerns a "downstream element" arising after a decision to grant a claim for service connection.  The RO issued a statement of the case in December 2014, explaining its decisions on the Veteran's claim for higher ratings for both disabilities.  The AOJ also mailed the Veteran letters in December 2011 and again in October 2012, explaining how disability ratings are determined.  

The VCAA also requires that VA assist the Veteran in obtaining evidence necessary to establish his claims.  In this case, VA obtained the Veteran's service treatment records as well as post-service records of medical treatment from VA medical centers and from health care providers in private practice.  With respect to the Veteran's claim for an increased rating for his foot disabilities (hallux valgus and pes planus), the RO arranged for VA examinations in July 2012 and February 2013.  The RO also arranged for examinations of the Veteran's claimed degenerative disc disease and traumatic brain injury, which took place in July 2012.  The RO sought an addendum opinion from the VA examiner with respect to the traumatic brain injury claim, which the examiner provided in April 2013.  

Having taken these steps, the Board finds that VA complied with its duties to notify and to assist under the VCAA.  Thus, the appeal can be considered on its merits. 

Analysis

Service Connection for Degenerative Disc Disease

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active air, naval or military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or  "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Both his treating physicians and the July 2012 VA examiner have diagnosed the Veteran with degenerative disc disease of the lumbar spine, satisfying the current disability requirement of his claim.  See Fagan, 573 F.3d at 1287.  The Veteran attributes his back disability to injuries sustained in an automobile accident which happened when he was in Army.  His service treatment records indicate that such an accident occurred in September of 1963.  The Veteran described a second injury in 1964, which occurred when he and three other soldiers were moving a safe up some stairs.  According to the Veteran, one of the other soldiers unexpectedly let go of his end of the safe and the weight suddenly came down on the Veteran, injuring his back.  The September 1963 service treatment record and the Veteran's credible description of both accidents provide the required proof that he experienced an injury or disease in service.  Thus, the success of his claim depends on whether the evidence satisfies the third requirement: proof that a causal relationship exists between one or both of his in-service injuries and his current back disability.

According to an August 1962 medical examination, the Veteran's spine was normal when he joined the Army.  The automobile accident he described is confirmed in the treatment note from September 1963, which indicates that the Veteran suffered an injury to the back of his head, and lacerations to his head, left elbow, left thigh and left leg.  He reported that he was dizzy and complained of back and shoulder pain.  According to the note, he had no tenderness in his spine, tenderness in the right paravertebral area, and no spasms; his range of motion was good.  The note indicates a diagnosis of muscle strain.  

Only one other service treatment note, dated January 1963, mentions back pain.  In July 1965, shortly before he left the Army, there was a medical examination of the Veteran, which indicated that his spine was normal.  

For assistance in deciding whether the Veteran's current degenerative disc disease is related to either of his reported injuries, the RO arranged for an examination of the Veteran's back and spine.  After reviewing the claims file and examining the Veteran, the examiner diagnosed degenerative joint disease of the lumbar spine with mild central canal stenosis and bilateral neural foraminal narrowing.  The examiner recorded the results of range of motion tests, summarized the Veteran's descriptions of his in-service injuries, and reviewed an imaging study of his lumbar spine.  The examiner then wrote a report, in which she indicated that it was less likely than not (less than 50 percent probability) that the Veteran's current back disability was caused by any in-service injury.

In support of her opinion, the examiner noted that the September 1963 treatment note following the automobile accident noted no tenderness in the spine, good range of motion and a diagnosis of muscle strain.  The examiner also noted that the July 1965 examination report did not mention back pain or deformity.  Finally, the examiner wrote that "There are no private sector records of chronic back pain for this veteran.  The first finding of [c]hronic back pain in Clarksburg VAMC records is 8/2/99 which is 36 years [after the accident]."  

The Board has reviewed the post-service treatment records from VA medical centers and private health care providers.  From this review, it is obvious that the VA examiner's statement that symptoms of chronic back pain did not appear until August 1999 is not entirely accurate.  An MRI report from October 1995 noted mild degenerative changes in the cervical spine.  The Veteran complained of upper back pain in December 1995. As early as 1991, a radiographic report noted "a slight osteophytic encroachment" in the cervical spine.  The earliest use of the term "chronic" to describe the Veteran' lower back pain was in August 1998, approximately one year before the time indicated in the July 2012 VA examiner's rationale.

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  Cf. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  "An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one."  Id. at 106 (quoting D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Reading the examiner's report as a whole, see id. at 106, the Board finds that, in spite of its slightly inaccurate description of the relevant medical history, the examiner's opinion is adequate.  In essence, the examiner indicated that lumbar degenerative disc disease was probably not related to service, in part because decades passed between the 1963 and/or 1964 accidents and the development of chronic back pain.  An accurate understanding of the facts, i.e., that treatment for chronic back pain began 35 years after the accident, rather than 36, does not undermine the rationale for the examiner's opinion.  This rationale is consistent with a review of the pertinent evidence on file.

The Board has also considered the statements filed by the Veteran in support of his back claim.  In one of these, he indicated that, when he was injured lifting the safe in 1964, "it sounded like my back was being cracked."  In a statement received by the RO in September 2012, the Veteran wrote that the automobile accident injured his back and "I am sure that the arthritis and the abnormality of my spine was caused by the injury." The Veteran indicated that he received treatment after the safe accident, but that this was never found in his medical records.  He also mentioned having been on medication "for a few years for the pain."  

The Veteran is competent to give evidence about how his back sounded when he suffered his 1964 injury.  But he is not competent to offer an opinion about a matter of medical complexity, such as whether a causal relationship exists between his 1963-64 in-service injuries and his current back disability.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The July 2012 VA examiner is, however, competent to offer such an opinion.  On the issue of whether a medical nexus exists to support a claim for service connection, the Board finds that her opinion is the most credible and probative evidence in the record.  She formed her opinion after personally examining the Veteran and her opinion is consistent with the July 1965 separation examination, which indicates a normal spine after the claimed accidents, and the long interval between service and the beginning of chronic back pain.  The Veteran's September 2012 statement that he had been on pain medication "for a few years" for his back condition is consistent with the examiner's rationale.  The fact that the service treatment records note complaints of back pain in January 1963 (before both accidents), but not afterwards, further supports the examiner's conclusion that the accidents are not related to the Veteran's current back pain.

In deciding a claim for service connection, the Board may consider the passage of a lengthy period of time during which the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the evidence satisfies the current disability and in-service injury elements of the Veteran's claim, the preponderance of the evidence is against a finding that the current disability is related to service.  The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.  

Service Connection for Residuals of a Traumatic Brain Injury

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves before the claim is decided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran attributes residuals of his claimed traumatic brain injury to his September 1963 automobile accident.  The contemporary service treatment records mention that he Veteran reported feeling "a little dizzy" after the accident.  Nevertheless, the diagnosis was muscle strain, rather than traumatic brain injury.

For help in deciding whether the Veteran has residuals of a traumatic brain injury and, if so, to help determine the relationship, if any, between any traumatic brain injury and service, the RO arranged for a VA examination of the Veteran in July 2012.  The examiner's report indicates that there was no need to reach the second step because there "is no diagnosis of Traumatic Brain Injury . . . ."  

The examiner indicated that she reviewed the Veteran's claims file and his VA medical records.  She also obtained a medical history from the Veteran, who reported that he lost consciousness for an unknown period of time after the 1963 accident.  The examiner noted documentation of a follow-up appointment for suture removal in September of 1963, but there were no notes indicating complications from the injury.  

Upon examination, the Veteran had no complaints of impaired memory, attention, concentration or executive functions.  His judgment and motor activity were normal and his social interaction was appropriate.  The examination report indicates that the Veteran was occasionally disoriented to person, time, place or situation.  Specifically, eight months before the examination, he went into a store and forgot where he was.  Aside from that incident, he denied experiencing any similar problems.  The Veteran had normal spatial orientation, normal consciousness, and the ability to communicate and comprehend spoken and written language.  

The Veteran indicated three or more subjective symptoms that mildly interfered with work or activities of daily living.  Specifically, he reported headaches, occasional tinnitus, and anxiety.  He also reported losing his last job due to missing too many days through headaches and doctors' appointments.  In her report, the examiner recorded these symptoms under the category of residuals of TBI. 

The examiner indicated that she found no other pertinent physical findings, complications, conditions, signs or symptoms.  She performed one diagnostic test - the Montreal Cognitive Assessment (MOCA).  Based on her examination, the examiner indicated that there was no basis for a diagnosis of traumatic brain injury.  

In April 2013, the RO sought an addendum opinion to clarify the examiner's diagnosis.  Her original report checked boxes next to pre-printed text indicating specific residuals of traumatic brain injury, yet the examiner's ultimate conclusion was to reject any traumatic brain injury diagnosis.  In response to the request for clarification, the examiner wrote, "The [Veteran] reported SUBJECTIVE residuals that he believed were due to his claimed condition, therefore I reported these [in the section of the report describing] the functional impact of these reported residuals.  But again, to clarify, the Veteran does not have a TBI or [r]esiduals of a TBI."

Having reviewed the Veteran's lengthy post-service treatment records, the Board can find no treatment records which appear inconsistent with the VA examiner's opinion.  The report of the Veteran's July 1965 separation examination indicates that his neurological condition was normal at the time he left the Army.  None of his post-service private or VA treatment records indicate a diagnosis of traumatic brain injury. 

The Board has also reviewed the Veteran's written statements.  With respect to his head injury claim, his notice of disagreement indicates that he took medications for migraine headaches.  The Veteran also wrote that "I had to have stitches in my head from the injury.  I also have problems [with] my neck.  I have been taking physical therapy for these conditions but nothing has helped."  The Veteran has submitted no medical evidence indicating a diagnosis of traumatic brain injury.  Nor has he claimed that any medical professional has ever told him that he sustained a traumatic brain injury in September 1963.  As a layperson, the Veteran is not competent to diagnose a traumatic brain injury himself.  Cf. Jandreau, 492 F.3d at 1377 n. 4 (Fed. Cir. 2007).  

The Board finds that the Veteran's assertions are of little or no probative value in deciding the appeal where the medical evidence shows that he does not have a current traumatic brain injury.  On this issue, the most significant evidence is the opinion of the July 2012 VA examiner.  As there is no competent evidence of a current disability, the Board must find that a current disability has not been established and the claim must fail.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.   See 38 U.S.C.A. § 5107(b).  

Increased Schedular Rating for Pes Planus

Disability evaluations are determined by applying criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where compensation benefits for a disability have been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO granted service connection for pes planus in an August 2012 rating decision and assigned an initial rating of 10 percent.  Although the Veteran never filed a notice of disagreement specifically indicating an intention to appeal the 10 percent rating, the Veteran filed his TDIU claim in September 2012, which alleged that he was unemployable, in part as a result of his service-connected foot disability.  From the VCAA letter it mailed to the Veteran in October 2012, it is clear that the RO treated the claim for TDIU as raising the issue of a higher rating for pes planus.  In developing this claim, the RO obtained a new examination of the Veteran's feet in February 2013, less than one year after the initial grant of service connection for pes planus.  This development resulted in the submission of an examination report, which amounts to new and material evidence received within one year of the decision granting an initial 10 percent rating for pes planus.  See 38 C.F.R. § 3.156(b).  The RO then issued a new rating decision in February 2013 and the Veteran filed an appeal of the assigned rating.  Since the August 2012 initial rating decision never became final, the rating issue now on appeal is properly understood as an appeal from an initial rating, rather than a separate claim for an increased rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Id.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The RO assigned the initial 10 percent rating based on the Veteran's August 2012 VA foot examination.  After receiving the Veteran's TDIU/increased rating claim, the RO arranged the February 2013 second examination.  Shortly after the second examination, the RO issued a rating decision increasing the Veteran's rating for bilateral pes planus from 10 to 50 percent, effective September 21, 2012 - the day VA received the Veteran's TDIU/increased rating claim.

According to both examinations reports, the Veteran's symptoms included pain on use of both feet.  Both reports indicated that, for both feet, the weigh-bearing line fell over or medial to the great toe.  Unlike the August 2012 examination, the February 2013 examination report also indicated pain on manipulation of both feet, characteristic calluses of the right foot, and extreme tenderness of the plantar surface of both feet, which was not improved by the use of orthopedic shoes or appliances.  The February 2013 examiner also noted objective evidence of marked deformity of both feet, specifically marked pronation of both feet, which also did not improve through the use of orthopedic shoes or appliances.  

The Board finds that the Veteran's overall disability picture, at the time of the August 2012 examination, did not include any of the following criteria required for a rating higher than the 10 percent assigned prior to September 21, 2012: marked deformity (pronation, abduction, etc.), pain on manipulation, swelling on use, and characteristic calluses.  Although the August 2012 VA examiner indicated that pain was accentuated on use in both feet, due to the conjunctive text of DC 5276, satisfying only one of the several successive criteria for a higher rating is not enough to establish that the higher rating applies.  

Since September 21, 2012, the RO has rated the Veteran's pes planus as 50 percent disabling.  As a 50 percent evaluation represents the maximum evaluation assignable under Diagnostic Code 5276, the claim for a higher schedular evaluation under that diagnostic code must be denied as a matter of law. See Smith v. Nicholson, 451 F.3d 1344, 1351 (Fed. Cir. 2006).

The Board agrees with the RO's decision to assign a staged rating, increasing the Veteran's disability rating for pes planus from 10 percent to 50 percent, effective September 21, 2012.  A uniform 50 percent rating would not be consistent with the August 2012 examination results.  The Veteran himself has made no statements criticizing the thoroughness of the August 2012 examination or the accuracy of the information in the examiner's report.  Indeed, his statement to the February 2013 examiner - "[the Veteran] [r]eports his feet are horrible and keep getting worse" - is consistent with the assignment of a staged rating based on the apparent changes in the severity of his symptoms.  The Veteran's statement to the February 2013 VA examiner suggests that the worsening occurred at some time before that examination took place.  By filing his TDIU/increased rating claim, the Veteran implicitly stated that the worsening occurred approximately at the time of his application - September 21, 2012.   

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to his bilateral foot symptoms.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5276, or any other applicable foot diagnostic code.  Thus, the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Increased Schedular Rating Hallux Valgus

Under Diagnostic Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus, if such condition is equivalent to an amputation of the great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent evaluation is also assigned for post-operative residuals of hallux valgus where there is a resection of the metatarsal head.  Id.  A rating higher than 10 percent is not available under this Diagnostic Code.

None of the Veteran's post-service medical records indicate resection of the metatarsal head or any other form of foot surgery.  Moreover, the February 2013 examiner indicated that the Veteran did not have foot surgery and that his right foot hallux valgus was not so severe as to be equivalent to an amputation of the great toe.  The February 2013 VA examiner also noted that the Veteran's hallux valgus resulted in mild or moderate symptoms in the right foot.  Entitlement to a compensable rating for bilateral hallux valgus is therefore denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

As for consideration of referral for an extraschedular rating, such consideration involves a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran has made few statements describing the specific symptoms of his right foot hallux valgus, as opposed to his more general complaints about pain in his feet, which presumably refer to his bilateral pes planus, rather than hallux valgus, which affects the right foot only.  Both the August 2012 and February 2013 VA examiners attributed the Veteran's foot pain and, with respect to the February 2013 examination, pain on manipulation and extreme tenderness, to the Veteran's pes planus.  The same examiner described the Veteran's hallux valgus symptoms as mild to moderate.  There is no lay or medical evidence attributing frequent hospitalizations or marked interference with employment to right foot hallux valgus.  While the Veteran reported being unemployed, he attributed this to his bilateral foot condition and degenerative disc disease of the spine.  Under these circumstances, referral for extraschedular rating for hallux valgus is not appropriate.


ORDER

Entitlement to service connection for degenerative disc disease is denied.

Entitlement to service connection for residuals of a traumatic brain injury is denied.

Entitlement to an initial schedular rating for pes planus higher than 10 percent prior to September 21, 2012 and higher than 50 percent from September 21, 2012 is denied.

Entitlement to a higher (compensable) initial rating for hallux valgus of the right foot is denied.


REMAND

In his application for a total disability rating based on unemployability, the Veteran stated that he was unable to work due to his disabilities of the back and feet.  After receiving his TDIU claim, the RO arranged for the Veteran to receive a general medical examination in February 2013.  The examiner indicated that the Veteran had worked as a barber for 14 years, beginning in the early 1980s.  Before that time and again from the mid-1990s until September 2011, he worked as a construction worker.  The examiner indicated that the Veteran's bilateral pes planus caused increased pain with weight bearing activities, and made it impossible for the Veteran to complete tasks that require prolonged standing or walking.  The examiner found that the Veteran's service-connected bilateral foot disability prevented the kind of physical work the Veteran has performed for most of his life.

Considering referral for an extraschedular rating involves a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability, then the second inquiry is whether the claimant's exceptional disability exhibits other related factors such as those provided by the regulations as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The information from both the Veteran and the February 2013 VA examiner suggests that his pes planus symptoms cause marked interference with employment.  

The Veteran's combined schedular evaluation for compensation is 50 percent, which falls short of the requirements for eligibility for scheduler TDIU. See 38 C.F.R. § 4.16(a) (2014).  However, based on the statements of the Veteran and the February 2013 VA examiner, it is doubtful whether the Veteran is qualified by education and experience to perform any job that he is medically fit to perform.  Thus, the Board finds that referral to the Director of Compensation and Pension Service is warranted for consideration of extraschedular entitlement to a TDIU. See 38 C.F.R. § 4.16(b).  

The Board will therefore remand the Veteran's claims for a higher extraschedular rating for pes planus and an extraschedular entitlement to a TDIU, with instructions that the AOJ submit both claims the Director of Compensation and Pension Service for extraschedular consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer this case to the Director, Compensation and Pension for consideration of the appellant's entitlement to an extraschedular rating under 38 C.F.R. § 4.71a, DC 5276 for pes planus and also for consideration of extraschedular entitlement to a TDIU.

2. Thereafter, if any decision, to include any decision by the Director, VA Compensation and Pension Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


